ITEMID: 001-4917
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: S.T. v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Elisabeth Palm;Gaukur Jörundsson
TEXT: The applicant is a Turkish national, born in 1971 and living in Diyarbakır.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is a member of the Diyarbakır Bar and practises as a lawyer in Diyarbakır.
On 18 January 1993 the applicant was arrested and taken to the Diyarbakır Security Directorate for interrogation. He was detained for a period of seven days before appearing before the State Prosecutor.
On 25 January 1993 the prosecutor charged the applicant with being a member of an armed gang, the PKK (Article 169 of the Turkish Penal Code), and applied for him to be detained on remand. The applicant was also accused of participating in the activities of the PKK, forming committees on its behalf, trying to recruit new militants for their mountain guerrilla teams and possessing illegal documents and two guns.
On the same day the applicant was detained on remand.
At a hearing on 15 March 1993 before the Diyarbakır State Security Court, the applicant denied all the charges and claimed that he was forced to sign a confession statement prepared by the police while being blindfolded. He maintained that he was not a member of PKK. He stated that one of the guns in question belonged to his father who held a licence for it and that the other was unlicensed and belonged to him. He also submitted that it was not he but his brother who tried to recruit new militants for the PKK’s mountain guerrilla teams and possessed the illegal documents on behalf of the armed gang at their house. He stated that after his brother’s death, he still kept these illegal documents on account of his fear of the gang and his brother’s warnings that these documents should be delivered to the gang in the future.
On 19 April 1993 the Diyarbakır State Security Court released the applicant on bail.
In a judgment dated 31 December 1993, the court found the applicant guilty of an offence under Article 169 of the Turkish Criminal Code. It sentenced the applicant to three years’ and nine months imprisonment. It also decided to prohibit him from entering the public service for three years. The court held that although the applicant had denied all the accusations, he had confirmed before the court that he was in possession of documents in order to deliver them to the gang sometime in the future. The court considered this acknowledgement as evidence of the applicant’s aim of becoming a member of the armed gang.
The applicant appealed against this judgment. He reiterated the defence which he had made before the State Security Court. On 26 October 1994 the Court of Cassation upheld the decision of the lower court.
